Citation Nr: 0636240	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  04-25 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.  

2.  Entitlement to service connection for right ear hearing 
loss.  

3.  Entitlement to service connection for left ear hearing 
loss.  

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1954.  

This matter comes to the Board of Veterans Appeals (Board) 
from a September 2002 rating decision of the Sioux Falls, 
South Dakota, Department of Veterans Affairs (VA) Regional 
Office (RO).

The issues of service connection for left ear hearing loss 
and tinnitus are addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 1980 rating decision, the RO determined that 
new and material evidence had not been received to reopen the 
claim of service connection for bilateral hearing loss.  A 
notice of disagreement was not received within the subsequent 
one-year period.

2.  Evidence submitted since the RO's January 1980 decision, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claim.

3.  Right ear hearing loss was not shown on examination on 
entrance into active duty.

4.  Right ear hearing disorder existed prior to service and 
it did not permanently increase in severity beyond its 
natural progression during the veteran's period of active 
service.

5.  Currently diagnosed right ear hearing loss disability is 
not otherwise attributable to service and/or was not first 
manifest within one year of service.


CONCLUSIONS OF LAW

1.  The RO's January 1980 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2005).

2.  New and material evidence has been received since the 
RO's January 1980 rating decision; thus, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2005), 38 C.F.R. § 3.156 (2006).

3.  A right ear disorder clearly and unmistakably preexisted 
service and was not aggravated by service, and the 
presumption of soundness at entry is rebutted.  38 U.S.C.A. § 
1111 (West 2002 & Supp. 2005).

4.  Right ear hearing loss was not incurred in or aggravated 
by active service and right ear sensorineural hearing loss 
may not be presumed to have been incurred or aggravated in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist provisions 
with regard to the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in July 2002 fully satisfied the duty to notify 
provisions with regard to service connection.  Although the 
information contained therein did not provide full notice 
with regard to new and material evidence, the Board is 
reopening that claim; thus there is no prejudice.  The notice 
was sufficient for the service connection claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claim.  The VCAA 
letter told the claimant to provide any relevant evidence in 
the claimant's possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded a VA examination and a VA medical 
opinion was obtained.  38 C.F.R. § 3.159(c)(4).  The records 
satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for right 
ear hearing loss, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).




Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In addition, organic disease of the nervous system such as 
sensorineural hearing loss will be presumed to have been 
incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  


Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss

In a January 1980 rating decision, the RO determined that new 
and material evidence had not been received to reopen the 
claim of service connection for bilateral hearing loss.  This 
is the last final denial of record.  The claim had been 
previously denied on the merits on the basis that bilateral 
hearing loss preexisted service and was not aggravated 
therein.  After the January 1980 rating decision, 
correspondence was received from the veteran's representative 
in January 1980 in which additional information was requested 
which was subsequently furnished by VA.  However, a notice of 
disagreement as to the denial was not received within the 
subsequent one-year period.  The RO's January 1980 rating 
decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence includes private 
medical evidence which essentially attributes current 
bilateral hearing loss to service.  The additional evidence 
is new and material.  It includes competent evidence that 
cures the prior evidentiary defect.  

Evidence submitted since the RO's January 1980 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  New and material evidence has been 
received since the RO's January 1980 decision; thus, the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156.

The service medical records reveal that on entrance, the 
veteran's ears were normal.  His hearing was recorded as 
15/15 on the whispered voice test.  In May 1951 and June 
1951, the veteran complained of having a recurrent earache 
and decreased hearing.  The veteran reported that he had 
suffered from earaches for years prior to his entrance into 
service.  He reported that his decreased hearing had only 
been present for 1 1/2 months and claimed to have only noticed 
it since arrival at his base.  However, he had consulted a 
specialist, just prior to service, in July or August 1950 for 
frequent earaches and reported that he had slight hearing 
loss then.  He stated that he was given an audiogram at that 
time which he believed showed some hearing loss.  Examination 
revealed a calcarious plaque in the lower anterior quadrant 
of the right ear.  There was no apparent deafness to 
conversational tones in the right ear.  The left ear was 
negative.  Tuning fork test revealed no lateralization and 
bone conduction which was better on the right than air 
conduction.  Whispered voice testing was 20/15 in the left 
ear and 20/0 in the right ear.  Spoken voice test revealed 
20/15 in the left ear and 10/4 in the right ear.  In July 
1951, the veteran was hospitalized.  The veteran reported 
that he had had ear trouble all his life and a specialist 
told him in July 1950 that his hearing probably could be 
improved with an operation.  It was noted that the veteran 
had many earaches as a child.  The veteran denied having 
tinnitus or vertigo.  Examination revealed a plaque in the 
anteroinferior quadrant of the right ear.  There was no 
apparent deafness to conversational voice.  Whispered voice 
testing revealed 20/15 in the left ear and 20/0 in the right 
ear.  Spoken voice testing was 20/15 in the left ear and 20/4 
in the right ear.  Audiometric examination revealed marked 
deafness in the right ear, as manifested by a fairly good 
shadow curve.  The diagnosis was deafness in the right ear, 
cause unknown.  The veteran was transferred to Walter Reed 
Hospital.  Examination revealed right ear hearing loss.  Left 
ear was negative.  Hearing loss was primarily conductive.  It 
was noted that the hearing loss was felt to be one-sided 
otosclerosis.  The diagnosis was otosclerosis, conduction 
deafness with fixation of staples, right side only.  

In October 1951, the veteran was seen for complaints of being 
practically deaf in the right ear and having constant ringing 
in the left ears.  Subsequent testing revealed 0/15 in the 
right ear and 15/15 in the left ear for both conversational 
and whispered voice testing.  The veteran was noted to have 
chronic catarrhal otitis media on the right and conductive 
deafness due to the otitis media.  Although the report 
indicates the conductive deafness on the "left", it appears 
to be an error based on the reported findings which shows 
hearing impairment on the right.  He was told to remain away 
from loud noises and gunfire.  

In July 1952, the veteran reported pain in his ear as well as 
dizziness and tinnitus.  It was noted that the veteran had 
been evaluated at Walter Reed one year earlier and profiled 
to (2) and sent to general duty.  The veteran reported that 
his hearing had not become worse since that time.  He stated 
that the diagnosis of otosclerosis was made at Walter Reed.  
Audiometry testing revealed total deafness on the right and 
severe loss on the left.  The examiner stated that the 
veteran may or may not have hearing loss and/or tinnitus, 
however, due to the conflicting results of various tests, he 
was certain that the degree of hearing loss was not of the 
degree claimed.  Therefore, he stated that it was difficult 
to evaluate how severe or disabling any tinnitus was which 
may have been present.  It was further noted that an examiner 
could not concur with the verbal diagnosis of otosclerosis.  
The examiner stated that he would go along with the profile 
of H2 and avoidance of exposure of loud noise although the 
veteran's disability should have been considered minimal 
until such time as there is more clinical evidence of 
pathology.

Subsequently, the veteran reported right ear tinnitus.  The 
veteran was diagnosed as having conductive hearing loss in 
the right ear, cause unknown, possible otosclerosis, and 
possible early perceptive loss in the left ear, cause 
unknown.  

In June 1953, the veteran again reported having dizziness and 
tinnitus.  He was hospitalized and examination noted that 
both tympanic membranes were intact, but had scarring and 
calcified plaques.  There were no perforations.  Left ear 
testing was 15/15 for both conversation and whispered voice.  
The veteran did not hear anything in his right ear.  The 
initial diagnosis of perceptive bilateral deafness with total 
loss of hearing on the right was changed to bilateral 
deafness due to degeneration of the acoustic nerve, cause 
undetermined.  In May 1954, the veteran again reported having 
ringing in his ears.  In June 1954, otosclerosis in the right 
ear was diagnosed.  Separation examination showed that the 
ears were normal and hearing was 15/15 in the whispered and 
spoken voice tests.  

During service, audiometric testing was conducted on numerous 
occasions.  In June 1951, four audiograms were performed.  
Additionally, audiograms of record include those conducted 
July 1951, August 1951, October 1951, October 1952, June 
1952, and an undated one.  

Post-service, March 1957 private medical evidence revealed 
that the veteran presented with bleeding of the right ear.  
There was evidence of a ruptured ear drum.  Hearing loss in 
the right ear of 90 percent was noted.  

In July 1957, the veteran was afforded a VA examination.  It 
was noted that the veteran had had problems with his ears 
prior to entering service and that the veteran had seen a 
specialist in Rapid City, S.D., because of poor hearing on 
the right in 1950 prior to the time he went into the Armed 
Forces.  The veteran reported current intermittent right ear 
bleeding.  

Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55 (70)
75 (85)
75 (85)
n/a
75 (80)
LEFT
15 (30)
15 (25)
10 (20)
n/a
10 (15)

(Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
(ASA). Since November 1, 1967, those standards have been set 
by the International Standards Organization - American 
National Standards Institute (ISO-ANSI).  In order to 
facilitate data comparison, the ASA standards from the 
veteran's VA examination have been converted to ISO-ANSI 
standards and are in the parentheses on the chart.)

The veteran was diagnosed as having mixed type hearing loss 
on the right, possibly due to clinical otosclerosis with 
cochlear degeneration, existing prior to service, currently 
moderately severe.  Hearing on the left was noted to be 
essentially normal.  

Thereafter, lay evidence was received in which it was 
indicated that the veteran's ear appeared normal other than 
normal earaches prior to service.  

In March 1966, the veteran was afforded a VA examination.  
The examination revealed normal hearing on the left and inner 
ear type hearing loss on the right.  The audiogram was 
consistent with the examiner's conclusion.  

Thereafter, lay evidence was received in which the person 
indicated that post-service, the veteran appeared unable to 
hear out of his right ear.  The veteran stated to this person 
that he had lost some hearing in the Air Force.  

In a December 1966 statement, a nurse stated that the veteran 
told her that he began having hearing loss during the 
military.  She recalled him having poor hearing in the right 
ear.  

In May 1967, a VA physician indicated that the veteran had a 
slight retraction of the right ear drum with mild hearing 
loss.  The left ear drum was normal and hearing on the left 
was not impaired.  This physician indicated that the findings 
were consistent with otitis media on the right side and the 
diagnosis of otosclerosis.  

In March 1978, the veteran was evaluated by a private 
examiner.  The physician stated that it was his understanding 
that no mater what the cause of loss if a person goes into 
the service with normal hearing or whatever and comes out 
with a loss and it is documented in his records, then the 
loss is service-connected.  

In October 2001, a medical report was provided by another 
private examination.  The veteran reported to him that he was 
exposed to small arms fire during service.  He experienced 
tinnitus, vertigo, and hearing loss at the time.  The 
tinnitus and vertigo went away, but the hearing loss 
remained.  He stated that he was told by inservice physicians 
that his hearing loss in the right ear was otosclerosis and 
was not service-related.  The private physician indicated 
that several private audiological reports were inconsistent 
as to their conclusions, i.e., the type of hearing loss.  The 
private physician stated that his first test on the veteran 
revealed a conductive component to his hearing loss on the 
right side, but it was not seen on subsequent tests and might 
very well have been due to undermasking of the left ear 
during the bone conducting tests.  His pure-tone air and bone 
conduction audiograms showed a severe high frequency 
sensorineural hearing loss of the left ear and a profound 
sensorineural hearing loss on the right ear.  It was this 
physician's impression that the veteran's hearing loss in the 
left ear was consistent with a noise-induced type of 
sensorineural hearing loss.  The right ear showed a profound 
sensorineural hearing loss for which the etiology was 
unknown.  The physician listed several possible causes, 
including severe acoustic trauma.  However, he indicated that 
the condition in the right ear was not consistent with 
otosclerosis.  

In September 2002, the veteran was afforded a VA examination.  
The claims file was reviewed.  Audiometric testing revealed 
hearing loss in both ears.  In addition, the veteran reported 
left-sided tinnitus.  He heard nothing in his right ear.  The 
diagnosis was severe sensory hearing loss in the right ear 
and a mild to severe high frequency sensorineural hearing 
loss in the left ear.  The examiner noted that the veteran 
admitted during service to seeing an ear specialist that 
diagnosed right-sided hearing loss prior to service; 
induction and separation examinations appeared to be in error 
since the whispered voice testing did not isolate the ears 
nor adequately test hearing in the higher frequency ranges; 
the veteran was seen several times during service for right 
ear hearing loss; audiograms performed during service were 
consistent with a severe hearing loss on the right and normal 
hearing with an 80 decibel hearing loss and 4000 and 6000 
Hertz; the audiograms revealed no significant change in 
hearing thresholds for either ear during service; and even 
though there was reasonable doubt regarding the cause of the 
right ear hearing loss, the fact still remained that there 
was a preexisting problem prior to entering service and the 
audiograms that were performed did not suggest evidence of 
aggravating factors during military service.  Based on the 
foregoing, the examiner opined that it was less than likely 
that the veteran's hearing loss and tinnitus was related to 
military service.  

An October 2003 VA outpatient report noted that the veteran 
had bilateral sensorineural hearing loss.  

In a January 2004 statement, a private physician opined that 
when the veteran entered service, he had basically normal 
hearing.  When he left service, his hearing started to 
diminish.  Currently, he had severe hearing loss in the right 
ear, which probably was not otosclerosis.  In was his 
opinion, that the hearing loss in the right ear was more than 
likely related to sensorineural hearing loss due to acoustic 
trauma during service.  Thereafter, a Belltone audiogram was 
received which appeared consistent with other current 
audiograms.  

In February 2004, a retired nurse practitioner provided a 
letter which stated that the veteran's entrance examination 
revealed no defects, diseases, or physical limitations.  His 
whispered voice was 15/15.  During service, the veteran 
complained of hearing loss, tinnitus, and dizziness.  Two 
examinations noted a change of hearing profile from a "1" 
to a "2".  She indicated that the diagnoses were 
inconsistent.  The nurse practitioner indicated that she had 
reviewed the October 2001 private report and the VA 
examiner's private report.  She also noted that the lay 
evidence indicated no preservice ear problems.  In sum, she 
concluded that the veteran had normal hearing on his 
enlistment examination; during service, he sought care for 
hearing loss; his hearing status changes during service; 
during service, he was given restricted duty from loud 
noises.  She opined that there was no preexisting medical 
record supporting the veteran's self-reported history of 
hearing loss and the lay evidence showed otherwise.  The 
medical records showed restricted noise and duty precautions 
against airplane and gunfire noise.  Therefore, it was her 
opinion that the veteran's hearing loss was more than likely 
related to military service.  

In February 2004, the veteran testified at a personal hearing 
at the RO.  The veteran indicated that prior to service, he 
did not see a specialist, but rather a type of medicine man.  
Those records are not available.  The veteran reported that 
his preservice earaches were related to his swimming.  The 
veteran asserted that his hearing loss and tinnitus began 
during service.  

In an April 2004 addendum, the VA examiner who performed the 
September 2002 examination indicated that she had again 
reviewed the claims file as well as the new medical evidence 
and the veteran's statements.  However, her opinion, as an 
audiologist, remained the same.  The veteran had a 
preexisting hearing loss in the right ear prior to service 
and there was no significant change in his hearing during 
service.  

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C. § 1153.  If this burden is met, then 
the veteran is not entitled to service-connected benefits.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.

As noted, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions,"  Id. at (b)(1).

Thus, at the time of entry, there is a presumption that the 
veteran entered in sound condition.  Here, there is no 
evidence that at entry, there was any defect, infirmity, or 
disorder with regard to a right ear disability on objective 
examination.  The examination was negative.  Thus, the 
veteran is entitled to a presumption of soundness.

Because the veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111, the presumption of soundness is rebutted by 
clear and unmistakable evidence.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that a disability existed prior to 
service and that it was not aggravated during service.  See 
Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); 
VAOPGCPREC 3-03 (July 16, 2003).

In Wagner the Court established that the burden falls on the 
government to rebut the presumption of soundness by clear and 
unmistakable evidence that the disability was both 
preexisting and not aggravated by service.  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any increase 
in disability was due to the natural progress of the 
preexisting condition.  38 U.S.C.A. § 1153.   Wagner v. 
Principi, 370 F.3d 1089 (2004).

In this case, the service medical records recorded a history 
of preservice right ear hearing loss and right ear disease.  
The post-service competent medical evidence is conflicting 
regarding whether right ear hearing loss preexisted service.  
However, the Board finds that the opinion of the VA examiner 
who conducted the September 2002 VA examination to be the 
most probative evidence of record.  The reason her opinion is 
most probative is because she is an audiologist, she twice 
reviewed the claims files, she cited to the veteran's history 
and past medical evidence, and her opinion was consistent 
with the documentary record.  In contrast, the March 1978 
private medical report cited to no prior records and was 
conclusory in nature.  The October 2001 private medical 
report stated that he could not draw a conclusion regarding 
etiology which would not be speculative.  He did not believe 
that the veteran had otosclerosis, however, he did not opine 
regarding whether the veteran had a preexisting right ear 
hearing loss and whether or not it was aggravated during 
service.  The January 2004 private medical report did not 
refer to any specific inservice findings at all.  The 
February 2004 medical report was more detailed.  However, it 
was not provided by an audiologist.  The nurse practitioner 
focused on varying diagnoses, but did not comment on the lack 
of any significant change in audiograms during service.  She 
stated that the veteran's being placed on restricted status 
provide support for aggravation, however, again, she did not 
comment on the specific clinical findings in that regard and 
did not address the many inservice audiograms documenting the 
extent of the veteran's right ear hearing loss.  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)).  The Board must account for the evidence it 
finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the 
Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In this case, the Board finds that the most probative value 
be afforded to the VA examiner's opinion.  The opinion is 
well reasoned, detailed, consistent with other evidence of 
record, and included review of the claims file.  In addition, 
it was provided by an audiologist with expertise in the field 
of hearing acuity.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.).

The Board notes that the lay evidence indicated that the 
veteran did not appear to having hearing problems before 
service, but appeared to have them after service.  The lay 
persons, including the veteran, are competent to make these 
observations.  However, they are not competent to interpret 
audiograms or other clinical findings.  Thus, their opinions 
regarding causation in this case are not probative.  See 
Espiritu.  

The Board finds that the service medical record, the 
veteran's inservice statements, and the VA examiner's post-
service medical opinion are competent evidence that right ear 
hearing defect, characterized as right ear hearing loss, 
clearly and unmistakably preexisted service.  See Gahman v. 
West, 12 Vet. App. 406 (1999).

The Board finds that the probative evidence constitutes clear 
and unmistakable evidence that a right ear hearing defect 
existed prior to service entrance.  However, VAOPGCPREC 3-03 
(July 16, 2003), has established that there are two steps to 
rebut the presumption of soundness at entry.  First, there 
must be clear and unmistakable evidence that a hearing defect 
preexisted service.  Second, there must be clear and 
unmistakable evidence that right ear hearing defect was not 
aggravated during service.  If both prongs are not met, the 
presumption of soundness at entry is not rebutted.

The Board finds that there is clear and unmistakable evidence 
demonstrating that the preexisting right ear defect, right 
ear hearing loss, was not aggravated by service.  As noted, 
the most probative evidence of record establishes that there 
was no permanent increase in severity in right ear hearing 
loss during service.  The Board therefore finds that there 
was no aggravation of the preexisting right ear hearing 
defect.  The Board's finding that the preservice right ear 
hearing defect not undergo an increase in severity during 
service.

The Board finds that there is clear and unmistakable evidence 
that the preexisting right ear hearing defect was not 
aggravated by service.  Accordingly, because there is clear 
and unmistakable evidence that the right ear hearing defect 
preexisted service and clear and unmistakable evidence that 
it was not aggravated during service, the presumption of 
soundness is rebutted.  See Wagner.  The Board also notes 
that the analysis for determining aggravation for purposes of 
rebutting the presumption of soundness mirror the general 
standard of aggravation.  

More specifically, since there is clear and unmistakable 
evidence that preexisting right ear hearing defect was not 
aggravated during service for the purpose of rebutting the 
presumption of soundness (38 U.S.C.A. § 1111), it necessarily 
follows that right ear hearing loss was not, in fact, 
aggravated during service (38 U.S.C.A. § 1110).  

The Board has found by clear and unmistakable evidence that 
the veteran's right ear hearing defect was not aggravated by 
service in order to conclude that there was a preexisting 
disease.  VA's General Counsel found that such a finding 
would necessarily be sufficient to rebut the presumption of 
aggravation under 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306(b).

The Board further finds that the currently diagnosed right 
ear hearing loss disability is not otherwise attributable to 
service and/or that it first manifest within one year of 
service, as the most probative competent medical evidence 
establishes otherwise.  Specifically, the currently diagnosed 
right ear hearing loss disability is the same as the 
preexisting right ear hearing loss which was not aggravated 
during service.  

In reaching this decision, the Board has considered the 
doctrine of doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

The application to reopen the claim of service connection for 
bilateral hearing loss is granted; the appeal is granted to 
this extent only.

Service connection for right ear hearing loss is denied.  


REMAND

Left Ear Hearing Loss

The VA examiner's opinion references the left ear during the 
historical section of the report.  However, with regard to 
the examiner's impression regarding current hearing loss 
disability, she focused on the right ear hearing loss 
disability.  Likewise, the private medical evidence did the 
same.  

The Board finds that the same VA examiner, or if unavailable, 
another VA examiner, opine as to whether the veteran had a 
left ear disorder prior to service.  If so, the examiner 
should opine as to whether left ear hearing loss disability 
permanently increased in severity during service.  If the 
veteran did not have a preexisting left ear hearing defect, 
the examiner should opine as to whether current left ear 
hearing loss disability (within the meaning of 38 C.F.R. 
§ 3.385) was as likely as not first manifest during service 
or within one year thereof.  Exposure to acoustic trauma 
during service should be addressed.  

Tinnitus

The veteran was seen on several occasions during service for 
tinnitus.  Tinnitus was not noted on his separation 
examination.  In September 2004, a VA examiner opined that it 
was less than likely that the veteran's tinnitus was related 
to military service.  However, the Board notes that the 
examiner focused on the veteran's right ear hearing loss in 
the reasons for her opinion.  She did not provide a reason as 
to why current tinnitus is not related to inservice tinnitus.  
The private examination reports did not address this matter 
either.  

Accordingly, the Board finds that the VA examiner should be 
requested to clarify this matter.  If she is not available, 
an opinion should be requested from another VA audiologist.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the audiologist who performed the 
September 2002 examination.  If unavailable, 
another VA examiner should provide an opinion 
regarding the following.  He/she should opine 
as to whether the veteran had a left ear 
disorder prior to service.  If so, the 
examiner should opine as to whether left ear 
hearing loss disability permanently increased 
in severity during service.  If the veteran 
did not have a preexisting left ear hearing 
disorder, the examiner should opine as to 
whether current left ear hearing loss 
disability (within the meaning of 38 C.F.R. 
§ 3.385) was as likely as not first manifest 
during service or within one year thereof.  
Exposure to acoustic trauma during service 
should be addressed.  The examiner should 
also address inservice reports of tinnitus 
and whether current tinnitus is at least as 
likely as likely as not related to the 
inservice tinnitus.  

A rationale for any opinion expressed should 
be provided.

2.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


